                                   1

                                   2

                                   3

                                   4

                                   5                           IN THE UNITED STATES DISTRICT COURT

                                   6                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     SECURITIES & EXCHANGE                          Case No. 15-cv-05076-CRB
                                         COMMISSION,
                                   9
                                                       Plaintiff,                       ORDER GRANTING MOTION TO
                                  10                                                    SET ASIDE DEFAULT JUDGMENT
                                                v.                                      AND APPOINTING PRO BONO
                                  11                                                    COUNSEL
                                         JAMES ALAN CRAIG,
                                  12
Northern District of California




                                                       Defendant.
 United States District Court




                                  13
                                              On August 21, 2018, this Court issued an Order Denying Second Motion to Set
                                  14
                                       Aside Default Motion to Stay Case. Dkt. 34. In that Order, this Court construed the
                                  15
                                       Defendant James Alan Craig to be arguing that he is mentally incompetent and thus the
                                  16
                                       default judgment against him should be set aside. See Dkt. 34. This Court granted Craig
                                  17
                                       until September 21 to re-file his motions with any additional evidence regarding his
                                  18
                                       competency for the Court’s consideration. See Dkt. 34. Craig then filed an additional
                                  19
                                       motion in which he requested that this Court permit him to submit his medical and
                                  20
                                       psychiatric records under seal. Dkt. 35. This Court granted that motion. Dkt. 36. Craig then
                                  21
                                       filed those documents. The Court now GRANTS Craig’s Motion to Set Aside Default.
                                  22
                                              Federal Rule of Civil Procedure 60(b) permits courts to “relieve a party . . . from a
                                  23
                                       final judgment, order, or proceeding” for several reasons, including, as relevant here,
                                  24
                                       “excusable neglect.” Fed. R. Civ. P. 60(b). The Rule 60(b) inquiry is governed by “two
                                  25
                                       policy concerns.” Falk v. Allen, 739 F.2d 461, 463 (9th Cir. 1984). “First, Rule 60(b) is
                                  26
                                       meant to be remedial in nature and therefore must be liberally applied,” and, “[s]econd,
                                  27
                                       judgment by default is a drastic step appropriate only in extreme circumstances; a case
                                  28
                                   1   should, whenever possible, be decided on the merits.” Id. The Ninth Circuit has instructed
                                   2   that:
                                   3                  To determine whether a party’s failure to meet a deadline
                                                      constitutes ‘excusable neglect,’ courts must apply a four-factor
                                   4                  equitable test, examining: (1) the danger of prejudice to the
                                                      opposing party; (2) the length of the delay and its potential
                                   5                  impact on the proceedings; (3) the reason for the delay; and (4)
                                                      whether the movant acted in good faith.
                                   6
                                       Ahanchian v. Xenon Pictures, Inc., 624 F.3d 1253, 1261 (9th Cir. 2010) (citing Pioneer
                                   7
                                       Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 395 (1993)).
                                   8
                                               The Court finds that these factors counsel in favor of granting Craig’s motion. First,
                                   9
                                       the SEC contends that default would result in prejudice because “[w]ithout any
                                  10
                                       presentation of which factual allegations the defendant denies or admits, or any indication
                                  11
                                       of a defense he would present, the SEC’s only recourse is default.” Dkt. 15-1 at 3. But
                                  12
Northern District of California




                                       Craig has indicated in his post-default judgment filings that “[i]f this case is taken out of
 United States District Court




                                  13
                                       default [he is] willing to fight the case.” Dkt. 28 at 5. Default, thus, is not the SEC’s only
                                  14
                                       recourse in this matter, and its “ability to pursue [its] claim” will not “be hindered” by
                                  15
                                       setting aside the default. Falk, 736 F.2d at 463.
                                  16
                                               Second, Craig moved to set aside the default less than a month after the entry of
                                  17
                                       default. See Dkt. 11, 13. Such a short time period between the entry of a default judgment
                                  18
                                       and a motion to set that default aside does not justify denying relief. See Bateman v. U.S.
                                  19
                                       Postal Serv., 231 F.3d 1220, 1225 (9th Cir. 2000) (concluding that a month delay was not
                                  20
                                       long enough to deny Rule 60(b) relief).
                                  21
                                               Finally, having reviewed the sealed medical records that Craig has filed, the Court
                                  22
                                       concludes that there was good “reason for the delay” and that Craig has “acted in good
                                  23
                                       faith.” See Ahanchian, 624 F.3d at 1261. The record indicates that Craig suffers from
                                  24
                                       serious mental and physical medical conditions and that his failure to pursue this case
                                  25
                                       before the default judgment is based, at least in substantial part, on these health issues.
                                  26
                                               Indeed, having reviewed the sealed medical records, the Court concludes that it is
                                  27
                                       appropriate to appoint counsel for Craig. To that end, by the associated Order Referring
                                  28
                                                                                      2
